Citation Nr: 1740964	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for autonomic nervous system dysfunction, to include as due to contaminants in the water supply at Camp Lejeune. 

2.  Entitlement to service connection for finger amputations of the right hand due to loss of consciousness as secondary to autonomic nervous system dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963, including service at Camp Lejeune.

These matters come before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement in January 2015, and the RO issued a statement of the case in November 2016.  The Veteran filed a timely substantive appeal in January 2017.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2017 videoconference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as to whether the Veteran's autonomic nervous system dysfunction is etiologically related to his exposure to contaminants in the water supply at Camp Lejeune. 

2.  The Veteran's finger amputations of the right hand are proximately due to or the result of the Veteran's service-connected autonomic nervous system dysfunction. 



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for autonomic nervous system dysfunction, to include as due to exposure to contaminants in the water supply at Camp Lejeune, have been met.  38 U.S.C.A. § 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for finger amputations of the right hand as secondary to autonomic nervous system dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Given the Board's favorable decision in service connection for autonomic nervous system dysfunction and finger amputations of the right hand, the Board finds that all notification and development action needed to fairly adjudicate the appeal have been accomplished.

II. Service Connection

The Veteran contends that he developed autonomic nervous system dysfunction as a result of his exposure to contaminants in the water supply while stationed at the U.S. Marine Base at Camp Lejeune from May 1962 to March 1963.  Additionally, the Veteran asserts that his finger amputations of the right hand are the proximate cause of the symptom manifestations of his diagnosed autonomic nervous system dysfunction.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2016). 

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compound trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (i.e., adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 9, 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

Service connection may also be presumed for certain chronic diseases, including other organic diseases of the nervous system, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Factual Background

Military personnel records confirm that the Veteran was assigned, during his active duty service, from May 1962 to March 1963 at U.S. Marine Corps Base at Camp Lejeune, North Carolina.  His military occupational specialty was Combat Engineer. 

The Veteran's service treatment records do not document any findings related to complaints, treatment or diagnosis for any symptoms related to neurobehavioral effects.  Upon discharge, the Veteran's June 1963 separation examination showed no pertinent symptomology.  

A December 1998 private treatment record reported a long history of exercise induced suprapublic and lower anterior abdominal pain.  The examiner believed it to be musculoskeletal in origin and discharged him on the same day. 

May 1999 private treatment records reflect the Veteran's referral to the Mayo Clinic with complaints including lower abdominal discomfort, post-exertional flu-like symptoms, and light-headedness.  The impression of his post-exertional flu-like symptoms puzzled the examiner, who ordered a complete blood count with differential, sedimentation rate, kidney function, liver enzymes, a chest x-ray and an electrocardiogram.  The examiner was also unsure about the etiology of his light-headedness.  Subsequent May 1999 private records noted the Veteran's reports of intermittent exercised induced fevers.  The examiner was uncertain as to its potential etiology.  The Veteran had at times complained of fever associated with significant chills that had even necessitated a visit to the Emergency Room.  The examiner stated that one would consider whether the Veteran was intermittently getting septic from some source but he was unsure how this would be triggered by activity.  He did have a CT of his abdomen and other tests were ongoing to address this problem. A May 24, 1999 private treatment record noted the Veteran's complaint of light-headedness and the discovery of a meningioma.  The Veteran had developed a sensation of light-headedness that had come and gone over the past year.  The sensation seemed to occur once every few days, but each occurrence may last hours. He had a problem with post-exertion sensation of fever, flushing, and tiredness.  He had no other symptoms of dysphasia, no attacks of sensory disturbance on the right side of the body, no abnormal involuntary movements on the right side, and no seizure-like activity.  The impression was subjective light-headedness with incidental discovery of left frontal meningioma on CAT scan of the brain.  The examiner informed the Veteran that he could not find a cause for his subjective light-headedness.  The CAT scan showed a lesion most compatible with a small left frontal meningioma but he found no neurological deficits or symptoms attributable to this lesion. 

A December 2009 private treatment note by Dr. L.P., MD, recorded the Veteran's questions surrounding his medical problems and his potential exposure to contaminated water at Camp Lejeune.  The Veteran was questioning whether or not his asymptomatic meningioma, lack of sweating, and hiatal hernia could be related to his contaminated water exposure.  Dr. L.P. states that his three issues may or may not be related to his exposure that may or may not have occurred.  The Veteran seemed interested in the potential relationship for his medical treatment.  

A February 2010 VA neurosurgery consult report noted an impression of a small meningioma first discovered in 1998 near the faux that had not shown signs of enlarging.  The Veteran had no headaches, no numbness, no weakness, and he played racquetball frequently.  Since there was no evidence of growth and the tumor was asymptomatic, the VA neurosurgeon recommended that the Veteran have a repeat scan in one year and follow-up visit at that time.  

An October 2011 operative report detailed the Veteran's table saw injury to his right hand resulting in the amputation of the Veteran's small, ring, long and index finger.  The report noted completion amputation of small, ring and long fingers and bony shortening and fixation of the index finger with revascularization and digital nerve repair of the index finger and tendon repair of both extensor and flexor tendons of the index finger.  

An August 2013 private treatment examination found him positive for dizziness.  At a November 2013 private treatment, the Veteran reported a continuation of the same issues, including fatigue, early exhaustion, slow recovery time, and "fuzzy" thinking.  His meningioma was not thought to be related to his symptoms.  Current problems listed included dizziness. 

In a January 2014 statement, the Veteran asserted that he has several symptoms of neurobehavioral effects and had been seen by several physicians trying to diagnose and treat his condition.  The Veteran has suffered from fatigue, difficulty concentrating, insomnia, altered levels of consciousness and other symptoms related to neurobehavioral effects.  He was on several medications for his condition.  The Veteran felt his disability was due to his exposure to the drinking water at Camp Lejeune.  The Veteran lost fourth fingers on his right hand in an accident while using a power saw.  He lost consciousness momentarily and his hand went into the blade.  The Veteran believed he lost consciousness as a result of the neurobehavioral effects of his disability. 

A March 2014 private medical opinion from the Veteran's treating physician, Dr. L.P., MD , opined that she believed the Veteran's issues to be connected, more likely than not, to an exposure the Veteran endured while in service at Camp Lejeune.  The Veteran had neurobehavioral symptoms including lapses of concentration, abdominal pain issues, fatigue and lack of sweating.  He had been evaluated by numerous specialists and has tried multiple different medications with no change in symptoms.  On October 14, 2011 the Veteran suffered a sudden lapse of awareness and cut off nearly all digits to his right hand.  After reconstructive surgery and rehabilitation, the Veteran now had a functional thumb and index finger, as well as partial stumps of the other fingers.  The Veteran was evaluated by neuropsychology teams in both Denver and Fort Collins, Colorado for possible stroke or other predisposing issue that caused this lapse and subsequent injury; however, not definitive diagnosis was identified.  Dr. L.P. also reported that extreme fatigue followed the Veteran's participation in physical activity which forces him to rest.  The Veteran reports that when he spends too much time in his woodshop or garden, particularly with his head and neck bent forward, he suffers a period of prolonged fatigue - disproportionate to the energy exerted while engaged in the activity.  The Veteran was evaluated by a neurosurgeon and a vascular surgeon, both of whom believed neither area was of concern.  The Veteran has a known front meningioma in his brain which has been followed for years.  Neurosurgery does not feel that this is the reasons for his symptoms.  A holter monitor revealed multiple PVC's and cardiology was consulted.  A regime of beta blockers and calcium blockers to decrease the PVC's has been successful, but has done nothing to improve his complaints of fatigue and a feeling of an inability to speak/function.  

Dr. L.P. also noted that the Veteran had issues with abdominal pain and a lack of sweating years prior.  He was evaluated by multiple specialists and amitriptyline was prescribed which helped his abdominal issues.  He has recently begun using choke cherry bark tea, which aided his sweating issue.  However, it has not done anything for his persistent claims.  Dr. L.P. cautioned the Veteran must remain cautious of overheating.  The Veteran had complained of vertigo and migraine headaches in the past.  These issues did not change or trigger the Veteran's spells.  Dr. L.P. concluded that the Veteran's spells and brain fog were a result of his exposure at Camp Lejeune.  

In a January 2015 statement via his Notice of Disagreement (NOD), the Veteran stated that he had recently been diagnosed with autonomic nervous system dysfunction which included the symptoms he has that are related to neurobehavioral effects.  The Veteran asserted that his current disability was incurred during his military service at Camp Lejeune due to the contaminated water.  His disability has been linked to some of the same chemical exposures that were leaked at Camp Lejeune.  

A January 2015 private treatment note by Dr. G.C.M., MD reflects the Veteran's follow-up for dysautonomia.  The Veteran's symptoms were found to be explained best by autonomic dysfunction.  A brain MRI scan was done and showed a moderately lower vertex meningioma with no underlying cerebral abnormality.  The examiner stated that this lesion could be causing seizures but the Veteran's events did not seem to mimic seizure activity.  The Veteran asked the doctor about the potential connection between his symptoms.  The Dr. G.C.M. reiterated to the Veteran that there was a potential relationship between his current condition and his service.  Dr. G.C.M. went on to say that within a reasonable degree of medical probability, therefore more likely than not, there is an association with his current condition and his service.   

Dr. E.K., Ph.D. in Organic Chemistry and M.Sc. in Chemistry, provided an affidavit in April 2016.  Dr. E.K. explained that TCE is carcinogenic to humans by all routes of exposure and poses a potential human health hazard for noncancerous toxicity to the central nervous system, kidney, liver, immune system, male reproductive system, and the developing embryo/fetus.  This conclusion was based on analyses of a broad spectrum of information from thousands of scientific studies and input from numerous scientific reviews.  In the last decade, substantial new scientific data on the human health effects of TCE had become available.  Methodologic advancements - such as modeling TCE toxic kinetics, meta-analyses of epidemiologic studies, and analyses of mechanistic and noncancerous hazard information - had improved the scientific rigor and transparents of data interpretation.  Dr. E.K. opined, based on reviewed of medical literature and her knowledge in chemistry and toxicology, that benzene, vinyl halides, and TCE are toxic chemicals and more likely than not cause adverse health effects on human organisms.  They are most likely to be responsible for renal toxicity, neurobehavioral effects, cancer, scleroderma, and hepatic steatosis.  

The Veteran underwent a VA examination in July 2016.  The VA examiner confirmed the Veteran's diagnosis of autonomic nervous system dysfunction in 2011.  The actual date of onset of symptoms and the diagnosis in the Veteran was not completely clear.  While no specific date of onset was provided in the reviewed medical records, the VA examiner found the implication of the notes from the Veteran's treating physician that the incident that occurred in October 2011 to the Veteran's hand was due to the symptoms complex described by the Veteran's physician.  The VA examiner found that the Veteran's diagnosed autonomic nervous system dysfunction was not the result of or related to his exposure to contaminated water at Camp Lejeune.  The VA examiner found the Veteran to have a history of a variety of symptoms, clinical findings and diagnoses that have significantly affected his quality of life.  The VA examiner found many of these clear diagnostic entities such as post-traumatic stress disorder, obstructive sleep apnea, cervical spondylosis, frontal cerebral meningioma, etc.  He found another cluster of symptoms including postural orthostatic tachycardia syndrome, sinus bradycardia, lapses of concentration, fatigue, lack of sweating, etc.  The ladder group of symptoms had been found to be a complex and consistent with dysautonomia, which is the same as autonomic nervous system dysfunction.  

The VA examiner stated there was no indication from the Veteran's service medical records or his VA records that the Veteran was afflicted with the symptoms consistent with dysautonomia during the forty-eight years between his separation from the Marine Corps and 2011.  The VA examiner disagreed with the Veteran's private medical opinions to date, reasoning that these medical opinions do not provide adequate rationale to support their conclusions.  The VA examiner concluded that in the absence of solvent exposure being identified as a risk factor for the development of dysautonomia, the absence of any findings of an increased incident of dysautonomia developing in individuals exposed to the water at Camp Lejeune, and the absence of any scientific study or literature supporting any possibility of low level solvent exposure for two-thirds of one year causing any neurological problems without causing problems at the time of the exposure, the Veteran's dysautonomia was not due to or related to his exposure to contaminated water at Camp Lejeune. 

In an August 2016 VA neurology phone visit reported the Veteran's complaints of dizziness and tiredness with concern for autonomic dysfunction.  The Veteran was started on a low dose of pryidostigmine. 

In the January 2017 Substantive Appeal (via VA Form 9), the Veteran stated that he believed his diagnosed neurobehavioral effects were the result of exposure to contaminated water at Camp Lejeune.  The Veteran asserted that the symptoms of his illness had been present for many years without a diagnosis.  He now had a confirmed diagnosis of autonomic nervous system dysfunction, which the Veteran understood to be the same thing as neurobehavioral effects.  The Veteran also stated his disability had an impact on his quality of life. 

The Veteran submitted a private medical opinion regarding the etiology of his neurobehavioral effects.  In April 2017, W.B. DO, a medical toxicologist, provided a private medical opinion after review of the Veteran's record, performance of a physical examination, and study of available medical literature.  The private examiner opined that the Veteran's diagnosis of autonomic nervous system dysfunction was a condition that is more likely than not secondary to his exposure to Camp Lejeune contaminated water during his eight-month period stationed at Camp Lejeune between 1962 and 1963.  W.B. stated that the Veteran's presence at Camp Lejeune far exceeded the defined risk threshold for concentration of TCEs.  The Veteran's progressive and life-impacting fatigue that began in 2011 had been attributed to the diagnosis of autonomic nervous system dysfunction.  Review of the medical record showed that this diagnosis had been confirmed by multiple neurologists.  The private examiner disagreed with the previous VA medical opinion.  Primarily, the toxicologist found the conclusions of the VA limited in scope and incomplete as they did not address the most recent science with respect to autonomic dysfunction.  

Although the VA found that the Veteran did not develop symptoms during or shortly after his exposure at Camp Lejeune, the private examiner noted that the VA has accepted the potential for delayed neurological sequelae from TCE exposure with respect to the specific neurodegenerative processes in the development of Parkinson's disease.  The medical literature shows that there is a clear connection between Parkinson's disease and autonomic nervous system dysfunction/dysautonomia.  The private examiner found an intimate relationship between the destruction of the dopaminergic cells in the substantial nigra and loss of noradrenergic cells in the autonomic nervous system which may result in failure of the parasympathetic and/or the sympathetic cholinergic systems.  Further investigation has demonstrated that autonomic dysfunction (i.e., non-motor symptoms) may in fact precede the development of the classic motor symptoms of Parkinson's by years.  The Veteran, of course, has not yet been diagnosed with Parkinson's insomuch as he does not manifest the classic motor symptoms.  However, in the absence of these classic features, the private examiner noted that there is no specific objective test available in living humans to diagnose Parkinson's.  The examiner provided that diagnostic accuracy may be increased by trials of medications known to affect specific processes associated with Parkinson's disease, with clinical improvement suggesting the correction of, and thus presence of, the underlying disease process.  In the Veteran's case, examiner noted marked improvement with the addition of medication (donepezil and pyridostigmine), which are key to the treatment of autonomic dysfunction associated with Parkinson's disease. 

The private examiner continued that, based on his review of medical literature, there is sufficient scientific literature to suggest that autonomic nervous system dysfunction is, in fact, on the continuum of Parkinson's Disease development.  A thorough history of the Veteran ruled out other potential causes of autonomic nervous system dysfunction, including the processes specifically detailed by the VA's opinion: amyloidosis, antiphospholipid antibody syndrome, celiac disease, Charcot-Marie-Tooth disease, Chiari malformation, chronic inflammatory demyelinating polyneuropathy, Crohn's disease, ulcerative colitis, deconditioning, diabetes/pre-diabetes, Ehier-Danlos syndrome, mast cell disorders, mitochondrial diseases, paraneoplastic syndromes, sarcoidosis, Sjogren's syndrome, alcoholism, heavy metal toxicity or significant vitamin deficiency.  Therefore, it is highly unlikely that these medical conditions existed or that they caused the Veteran's autonomic nervous system dysfunction.  After ruling out these disorders that are also commonly associated with autonomic nervous system dysfunction, the private examiner determined that the known condition of exposure to TCEs was left.  Exposure to TCEs has been scientifically linked to the development of the delayed neurodegenerative processes of Parkinson's disease and, by extension, the degenerative processes leading up to Parkinson's including the often far-preceding non-motor symptoms of dysautonomia.  Therefore, based on the detailed review of the Veteran's medical and service history, medical records, diagnostic testing, and physical examination, the private examiner opined that the Veteran's autonomic nervous system dysfunction is more likely than not related to his exposure to contaminated water at Camp Lejeune. 

In May 2017, the Veteran submitted medical literature from the March 2015 Committee on the Review of Clinical Guidance for the Care of Health Conditions Identified by the Camp Lejeune Legislation, National Academics of Science Engineering, and Medicine which stated that the 2009 National Research Council (NRC) report on contaminated drinking water at Camp Lejeune found that there was limited/suggestive evidence of an association between exposure to mixed solvents and neurobehavioral effects based on the 2003 Institute of Medicine (IOM) report that had similarly found that there was limited/suggestive evidence of an association between "solvents and neurobehavioral effects (that is, abnormal results of neurobehavioral test batteries and symptom findings)."  The 2009 NRC report included such neurobehavioral symptoms in the term "neurobehavioral effects" as fatigue, lack of coordination, sensory disturbances, confusion, depression, tension, trouble concentrating, and headache; alterations in neurobehavioral tests that indicate deficits in attention, reaction time, visuomotor coordination, motor function, digit symbol, and contrast sensitivity; and certain neuropsychological disorders such as learning or behavioral disorder.  The Committee concluded, based on the 2009 NRC report and the updated literature, that the best characterized neurologic effects associated with solvent exposure, in particular to TCE and PCE, were deficits in visuomotor function, motor function, memory and concentration.  The Committee also recommended that VA consider adding Parkinson's disease in the clinical guidance and in algorithm B as a neurobehavioral effect that may result from exposure to contaminated drinking water at Camp Lejeune. 

In May 2017, the Veteran testified that he began having health issues in 1965.  In 1965 he had to quit smoking because he coughed so much when he went to bed that he could not sleep.  Later, he found out that TCE can cause chronic cough.  In 1968, the Veteran began choking on food.  He found out that he had a hiatal hernia which was another symptom of the contaminated water.  In the 1970s and 1980s, the Veteran became intolerant to alcohol.  In 1980, the Veteran quit drinking alcohol because he would get a tremendous headache.  At the time, he did not realize that scientific data shows that TCE can cause intolerance to alcohol.  In the 1980s, the Veteran testified that he realized he had a problem sweating.  He went to the doctors to find out why he was not sweating.  It was eventually discovered that an autonomic nervous system issue can stop sweating.  The Veteran still utilized holistic medication (i.e., choke cherry) for his sweating problem.  Finally, in 1999, the Veteran was referred to the Mayo Clinic in Rochester, Minnesota.  

The Veteran testified that in October 2011 he cut his fingers at the table saw.  The Veteran had passed out.  From the time he cut his fingers off to 2013, he went back to the doctor.  Initially, it was believed the Veteran had a stroke.  For two years, the Veteran went to the doctor mostly in Colorado.  The doctors ran testing, including on the Veteran's heart.  It was determined that there was nothing wrong with the Veteran's heart.  The Veteran stated that when he was going through all these treatments and trying to discover why he was having all these symptoms he found out that these symptoms were related back to Camp Lejeune.  The Veteran also asserted that all the issues he discussed are symptom manifestations of his diagnosis of autonomic nervous system dysfunction.  

The Veteran also testified that he has had four episodes of passing out.  Three occurred while he was driving, but did not result in an accident.  He had an episode in 1964, 1966, 2011 (in which he lost his fingers), and in 2012.  The Veteran is no longer being treated for his hand.  The loss of consciousness is the result of his autonomic nervous system dysfunction.  And the loss of consciousness resulted in the accident on his right hand.  


IV. Analysis

A. Autonomic Nervous System Dysfunction

The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's autonomic nervous system dysfunction is etiologically related to exposure to contaminants in the water supply at Camp Lejeune.

At the onset, the Board notes that the Veteran's service at U.S. Marine Corps Base at Camp Lejeune, North Carolina from May 1962 to March 1963 has previously been confirmed and therefore exposure to contaminated water at Camp Lejeune has been conceded.  See e.g., Rating Decision, October 2014; see also DD 214.  However, under the amended provisions, the Veteran has not been diagnosed with a disease that qualifies for the presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  See 38 C.F.R. § 3.309(f) (2016).  Therefore, based on these provisions establishing a presumptive basis for service connection based on exposure to contaminants in the water supply at Camp Lejeune, the Veteran is not entitled to service connection. 

Despite not qualifying for presumptive service connection due to exposure to contaminants in the water supply at Camp Lejeune, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board is aware of the conflicting medical evidence with regard to the VA etiological opinion and the private medical opinions.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's autonomic nervous system dysfunction is related to his active service.  See Prejean v. West, 13. Vet App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physician's access to a Veteran's medical records); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In this regard, the Board finds the April 2017 private opinion provides probative evidence that the Veteran's autonomic nervous system dysfunction is etiologically related to exposure to the carcinogen agents in the contaminated water at Camp Lejeune.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The April 2017 private medical opinion is persuasive evidence that reasonably accounts for the factual information of record and explains that the onset of the Veteran's autonomic nervous system dysfunction is more likely than not related to his exposure to Camp Lejeune contaminated water.  The opinion was based on a contemporaneous examination and review of relevant medical literature, consideration of the lay statements, and a review of the Veteran's extensive medical history.  Thus, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's autonomic nervous system dysfunction is attributable to his military service.  

In summary, the Board finds that the evidence is at least in equipoise that the Veteran's currently diagnosed autonomic nervous system dysfunction is etiologically related to his exposure to contaminants in the water supply at Camp Lejeune.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for autonomic nervous system dysfunction is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Finger Amputations of the Right Hand

The Board concludes that, in resolving all reasonable doubt in favor of the Veteran, service connection for finger amputations of the right hand is warranted on the basis that the disability is the proximate result of service-connected autonomic nervous system dysfunction. 

As to the first element of service connection, the Board observes that the Veteran has finger amputations of the right hand.  Specifically, an October 2011 operative report details the Veteran's finger amputations and finger amputations of the right hand were obvious at the May 2017 Board videoconference hearing.  Therefore, the Veteran has satisfied the first element of service connection. 38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the first and most fundamental requirement for any service-connection claim is the existence of a current disability).

The question before the Board is whether the Veteran's finger amputations of the right hand was either caused by or aggravated by a service-connected disability.  In this regard, a veteran need not prove that a disability was "completely" (i.e., totally) caused by a service connected disability to prevail on a secondary service connection claim.  Rather, proximate cause need only be demonstrated.  "Proximate cause" is defined as "[a] cause that directly produces an event and without which the event would not have occurred."  See Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010) (citing Black's Law Dictionary 213 (7th ed. 1999)).

A determination of proximate cause is basically one of fact, for determination by adjudication personnel.  See VAOPGCPREC 6-2003 and 19-1997.  When there are potentially multiple causes of a harm, an action is considered to be a proximate cause of the harm if it is a substantial factor in bringing about the harm and the harm would not have occurred but for the action.  See Shyface v. Sec'y of Health & Human Svs., 165 F.3d 1344, 1352   (Fed. Cir. 1999) (citing RESTATEMENT (SECOND) OF TORTS §§ 430 cmt. d. and 433 cmt. d. (1965)).

The Veteran has continuously asserted that his finger amputations of his right hand were due to a loss of consciousness which was a symptom manifestation of his autonomic nervous system dysfunction.  The Board finds that the Veteran is competent, as a lay person, to describe matters within his observation and personal knowledge, such as symptoms including dizziness, fatigue, and loss of consciousness.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements and the corroborating medical records. 

The medical evidence of record confirms that the symptom manifestations of this disability include fatigue, dizziness, and temporary loss of consciousness.  See March 2014 private medical opinion, Dr. L.P., M.D.; July 2016 VA examination.  Specifically, Dr. L.P. stated in March 2014 that numerous specialists had evaluated the Veteran for his neurobehavioral systems and on October 14, 2011 the Veteran suffered from a sudden lapse in awareness.  Following this injury, the Veteran was evaluated by neuropsychology teams for possible stroke or other predisposing issues that caused this lapse and subsequent injury however no definitive diagnosis was identified.  The July 2016 VA examination then noted his treating physician's notes indicated that the October 2011 injury was due to the symptoms of his complex.  The VA examiner specifically acknowledged that the symptoms of this "complex" included postural orthostatic tachycardia syndrome, sinus bradycardia, lapses of concentration, fatigue, lack of sweating, etc. and this complex was consistent with autonomic nervous system dysfunction.  Therefore, the Board finds that, after resolving all reasonable doubt in favor of the Veteran, the medical evidence of record identifies the Veteran's systems of his autonomic nervous system dysfunction, to include loss of consciousness, directly produced the Veteran's amputations of the right hand and without which the amputations would not have occurred.  

Accordingly, secondary service connection for finger amputations of the right hand is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Board emphasizes that it is granting secondary service connection for finger amputations of the right hand on the basis that it is the direct result of service-connected autonomic nervous system dysfunction, as opposed to aggravation.


ORDER

Service connection for autonomic nervous system dysfunction, to include as due to exposure to contaminated drinking water at Camp Lejeune, is granted. 

Service connection for finger amputations of the right hand, as secondary to the service-connected autonomic nervous system dysfunction, is granted. 





______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


